DETAILED ACTION
This office action is in response to application with case number 1/7146,836, filed on 01/12/2021, in which claims 1-20 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgment is made of applicant’s claim no priority for this application submitted on
01/12/2021.

	Information Disclosure Statement
	The information disclosure statements (IDS(s)) submitted on 01/12/2021 and 03/07/2022 have been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).


Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 USC §102(a)(1) as being clearly anticipated by Patent No. US 10,671,076 B1 by Kobilarov et al. (hereinafter “Kobilarov”)

As per claim 1,  Kobilarov teaches a method, comprising: 
by one or more sensors of a perception system of an automated vehicle:
obtaining data representative of an obstructed lane condition in a first lane traveled by the automated vehicle, and
obtaining data representative of a moving actor in a second lane neighboring the first lane (Kobilarov, in at least abstract, discloses perception data about an environment [implies a first lane traveled by the automated vehicle & a second lane neighboring the first lane] is captured to determine static objects [implies data representative of an obstructed lane condition] and dynamic objects [i.e., data representative of a moving actor]. Kobilarov, in at least Fig. 1 [reproduced here for convenience] &  Col. 2 Ln. 35-53, further discloses a perception system that can capture data associated with a third-party object or associated with an environment, such as LIDAR data, RADAR data, acoustic data, camera data, etc. [i.e., one or more sensors of a perception system], and performs segmentation and/or classification on the captured data to identify static [i.e., data representative of an obstructed lane condition] and/or dynamic objects [i.e., data representative of a moving actor]);
[AltContent: arrow]
    PNG
    media_image1.png
    547
    996
    media_image1.png
    Greyscale

Kobilarov’s Fig. 1

by a processor of the automated vehicle:
planning a trajectory of the vehicle around the obstructed lane condition, the trajectory including one or more locations in the second lane,
for each of a plurality of times tn over a temporal horizon, determining a temporal margin by measuring an amount of time each between a predicted state of the moving actor at the time tn and a predicted state of the automated vehicle,
identifying a minimum temporal margin of the determine temporal margins,
determining whether the minimum temporal margin is equal to or larger than a required temporal buffer, and
if the minimum temporal margin is equal to or larger than the required temporal buffer, generating a motion control signal to cause the automated vehicle to follow the trajectory and veer around the obstructed lane condition into the second lane, otherwise generating a motion control signal to cause the automated vehicle to reduce speed or stop (Kobilarov, in at least abstract & Fig. 8 [reproduced here for convenience], discloses generating trajectories for autonomous vehicles based on predicting trajectories for third-party objects using Linear Temporal Logic (LTL) [implies a plurality of times tn over a temporal horizon]. Kobilarov further discloses, for a particular dynamic object, which is represent a third-party vehicle [i.e., moving actor], predictive trajectories is generated to represent possible trajectories based on available options and rules of the road, and determining probabilities that a third-party vehicle will execute a predictive trajectory and updating the probabilities over time as motion data is captured. Kobilarov also discloses, predictive trajectories are provided to the autonomous vehicle and commands for the autonomous vehicle is based on the predictive trajectories. Kobilarov, in at least Fig. 1 &  Col. 2 Ln. 35-66, further discloses the prediction system receives information about other static obstacles, e.g., road lanes, determines all possible trajectories for the third-party object to pursue based on the captured data, determines a probability of the third-party object pursing each trajectory, determines which trajector(ies) have a highest impact on a trajectory of the autonomous vehicle,  updates a probability that the third-party object can choose various trajectories based on feedback from the  perception system. One or more possible predicted trajectories of the third-party object is provided to a planner system of the autonomous vehicle to be incorporated into planning a trajectory of the autonomous vehicle, wherein third-party trajectory prediction is based at least in part on measured behavior of the object(s) over time. Kobilarov, in at least Col. 3 Ln. 9-65, also discloses the prediction system is trained on captured image data of third-party object motion over time, such that the prediction system recognizes behavior that suggests future actions to be taken (e.g., drive straight, tum left, tum right). Kobilarov further discloses determining a trajectory for an autonomous vehicle includes using temporal logic formulas, such as Linear Temporal Logic (LTL), to verify whether the possible trajectories satisfy rules of the road, for example, and determining various costs and constraints associated with possible trajectories (e.g., longitudinal acceleration, lateral acceleration, power consumption, travel time, distance from obstacles or a centerline of a road, performance, comfort, etc.) to select a trajectory to optimize performance. Kobilarov also discloses determining a trajectory of an autonomous vehicle includes determining a current state of the vehicle, which includes determining static symbols and dynamic symbols which represent objects in an environment. For example, and without limitation, static symbols include lane regions defining a lane of a road for the autonomous vehicle to traverse, and static objects (e.g., buildings, obstacles, parked vehicles, etc.). Dynamic symbols represent other entities whose attributes change over time, examples of which include other dynamic objects such as other vehicles, trains, pedestrians, bicyclists, etc. Kobilarov, in at least Col. 5 Ln. 9-65, further discloses machine learning is to more accurately determine possible trajectories to investigate using the Monte Carlo Tree Search (MCTS) algorithm based on a current state and/or learned trajectories in response to the current state(s) and/or tasks to be completed. For example, based on a current state of an environment, the MCTS coupled with machine learning for action exploration and selection, is determining candidate trajectories that are most likely to result in satisfactory outcomes based on learned low-level policies (e.g., how to travel in a road lane, how to change lanes, how to stop, how not to tailgate, etc.) and learned high-level policies (e.g., previously selected actions (e.g., trajectories, decisions, commands, etc.) with good outcomes). Kobilarov, in at least Col. 11 Ln. 25-65, also discloses fallback determination module 118 that generates a fallback trajectory that the autonomous vehicle 122 is to follow responsive to determining an occurrence of an event warranting a fallback action, e.g., an object that is within a threshold distance of the autonomous vehicle 122, an object that is predicted to be within a threshold distance of the autonomous vehicle 122, or a probability of an accident (e.g., a collision) exceeding a threshold probability, wherein the fallback trajectory is correspond to a fallback action, which may correspond to a safety maneuver, such as aggressively stopping the autonomous vehicle 122, driving to the shoulder of the road and stopping, etc. Kobilarov, in at least Fig. 10 &  Cols. 34-41, illustrates an environment 1000 in which the disclosures is implemented in whole or in part, which  depicts one or more computer systems 1002 that comprise a storage 1004, one or more processor(s) 1006, a memory 1008, and an operating system 1010).

    PNG
    media_image2.png
    637
    1025
    media_image2.png
    Greyscale

Kobilarov’s Fig. 8

As per claim 2, Kobilarov teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Kobilarov further teaches wherein when the minimum temporal margin is not equal to or larger than the required temporal buffer, generating the motion control signal comprises reducing speed of the automated vehicle while continuing to monitor the moving actor (Kobilarov, in at least Fig. 4 & Col. 25 Ln. 65 – Col. 26 Ln. 4, discloses the object tracking module 408 can store a pose (e.g., position, orientation, direction, velocity, etc.) associated with each object as well as changes to the metrics over time. Kobilarov, in at least Col. 29 Ln. 32-38, further discloses if the pedestrian 610 decides to cross the crosswalk 606, the autonomous vehicle 604 approaches the crosswalk 606, slow [i.e., reducing speed of the automated vehicle] or stop in the cross-wait region 616, wait for the 35 pedestrian 610 to traverse the crosswalk region 608, and when the crosswalk region 608 is clear [implies continuing to monitor the moving actor], can accelerate away from the crosswalk 606 to continue towards another goal).

As per claim 3, Kobilarov teaches the method of claim 2, accordingly, the rejection of claim 2 above is incorporated. Kobilarov further teaches wherein continuing to monitor the moving actor (Kobilarov, in at least Fig. 4 & Col. 25 Ln. 65 – Col. 26 Ln. 4, discloses the object tracking module 408 can store a pose (e.g., position, orientation, direction, velocity, etc.) associated with each object as well as changes to the metrics over time) comprises:
determining updated temporal margins at each time tn over an updated temporal horizon,
identifying a updated minimum temporal margin of the updated temporal margins; and
determining whether the updated minimum temporal margin is equal to or larger than the required temporal buffer (Kobilarov, in at least abstract, discloses generating trajectories for autonomous vehicles based on predicting trajectories for third-party objects using Linear Temporal Logic (LTL) [implies a plurality of times tn over a temporal horizon]. Kobilarov further discloses, for a particular dynamic object, which is represent a third-party vehicle [i.e., moving actor], predictive trajectories is generated to represent possible trajectories based on available options and rules of the road. and determining probabilities that a third-party vehicle will execute a predictive trajectory and updating the probabilities over time as motion data is captured. Kobilarov also discloses, predictive trajectories are provided to the autonomous vehicle and commands for the autonomous vehicle is based on the predictive trajectories. Further, determining a trajectory is using Linear Temporal Logic (LTL) formulas to validate or reject the possible trajectories [implies updated a temporal horizon]).

As per claim 4, Kobilarov teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Kobilarov further teaches comprising determining the required temporal buffer as a function of a lateral distance that the automated vehicle may veer into the second lane (Kobilarov, in at least Col. 3 Ln. 45-53, discloses using temporal logic formulas, such as Linear Temporal Logic (LTL), to verify whether the possible trajectories satisfy rules of the road, for example, and determining various costs and constraints associated with possible trajectories (e.g., longitudinal acceleration, lateral acceleration, power consumption, travel time, distance from obstacles or a centerline of a road, performance, comfort, etc.) to select a trajectory to optimize performance. Kobilarov, in at least Fig. 1 & Col. 10 Ln. 47-52, further discloses the policy(s) 128  include, but are not limited to, a minimum distance to maintain from other vehicles, maximum acceleration rates, driving rules ( e.g., stay within a lane, don't cross double yellow lines, etc.), and the like. Kobilarov, in at least Fig. 1 & Col. 29 Ln. 64-67, also discloses to determine that the second trajectory presents minimal interaction with the autonomous vehicle 604 (other than maintaining a safe distance between the autonomous vehicle 604 and the pedestrian 610)).

As per claim 5, Kobilarov teaches the method of claim 4, accordingly, the rejection of claim 4 above is incorporated. 
Kobilarov further teaches comprising also determining the required temporal buffer varies based on a speed of the automated vehicle (Kobilarov, in at least Col. 3 Ln. 45-53, discloses using temporal logic 45 formulas, such as Linear Temporal Logic (LTL), to verify whether the possible trajectories satisfy rules of the road, for example, and determining various costs and constraints associated with possible trajectories (e.g., longitudinal acceleration, lateral acceleration [implies speed], power consumption, travel time, distance from obstacles or a centerline of a road, performance, comfort, etc.) to select a trajectory to optimize performance. Kobilarov, in at least Col. 24 Ln. 51-58, further discloses various trajectories can be generated and checked against the LTL formula 324 and/or against one or more automaton corresponding to the LTL formula 324 to verify a correctness of individual trajectories. In some instances, if different trajectories do not violate the LTL formula 324 (e.g., more than one trajectory satisfies the LTL formula 324), a trajectory can be selected based on costs (e.g., speed, comfort, performance, etc.)).

As per claim 6, Kobilarov teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. Kobilarov further teaches comprising:
determining a start time along a portion of the trajectory, wherein the start time corresponds to a first location of the one or more locations on the trajectory;
determining an end time along the portion of the trajectory, wherein the end time corresponds to a last location of the one or more locations on the trajectory; and
determining the temporal horizon as a measure of time between the start time and the end time (Kobilarov, in at least Fig. 8 &  Col. 6 Ln. 57-61, discloses the route planning module 104 is configured to determine a most efficient route to travel from a first location (e.g., a current location) to a second location (e.g., a target location). Kobilarov, in at least Col. 7 Ln. 7-25, further discloses the route planning module 104 identifies two or more candidate routes for guiding the autonomous vehicle 122 from the first location to the second location, ranks the two or more candidate routes based on route planning constraint(s) include(s) rules of the road, travel time, travel distance, etc., wherein the route planning module 104 utilizes a graph traversal algorithm to identify a route to guide an autonomous vehicle from a first location to a second location, and determining that a top-ranking candidate route is the route for guiding the autonomous vehicle 122 from the first location to the second location).



    PNG
    media_image2.png
    637
    1025
    media_image2.png
    Greyscale

Kobilarov’s Fig. 8

As per claim 7, Kobilarov teaches the method of claim 6, accordingly, the rejection of claim 6 above is incorporated. Kobilarov teaches wherein determining the temporal margins for each of the plurality of times tn over the temporal horizon further comprises:
a) determining a predicted state of the moving actor at each time tn over the temporal horizon;
b) determining a first time that the predicted moving actor state will be less than a threshold safe distance from the automated vehicle when the automated vehicle follows the trajectory into the second lane; and
c) for each time tn, measuring the temporal margin as a measure of time between a) and b) (Kobilarov, in at least abstract, discloses generating trajectories for autonomous vehicles based on predicting trajectories for third-party objects using Linear Temporal Logic (LTL) [implies the plurality of times tn over a temporal horizon]. Kobilarov further discloses, for a particular dynamic object, which is represent a third-party vehicle [i.e., moving actor], predictive trajectories is generated to represent possible trajectories based on available options and rules of the road, and determining probabilities that a third-party vehicle will execute a predictive trajectory and updating the probabilities over time as motion data is captured. Kobilarov, in at least Col. 26 Ln. 1-10, further discloses the object tracking module 408 stores a pose (e.g., position, orientation, direction, velocity, etc.) associated with each object as well as changes to the metrics over time, stores locations associated with the map(s) 136 data corresponding to locations of the third-party object over time, and provides measured trajectory information to various modules discussed herein to predict a future trajectory based on previous motions. Kobilarov, in at least Col. 29 Ln. 64-67, also discloses to determine that the second trajectory presents minimal interaction with the autonomous vehicle 604 other than maintaining a safe distance between the autonomous vehicle 604 and the pedestrian 610. Kobilarov, in at least Fig. 8 [reproduced here for convenience], Col. 31 Ln. 24 – Col. 32 Ln. 47, illustrates evaluating candidate trajectories for an autonomous vehicle, based at least in part on predictive trajectories for third-party vehicles).

As per claim 8, Kobilarov teaches the method of claim 1, accordingly, the rejection of claim 1 above is incorporated. Kobilarov further teaches comprising, by the processor of the automated vehicle:
using the obtained data of the moving actor to classify the moving actor; and
using the obtained data of the obstructed lane condition to classify an object in the first lane is causing the obstructed lane condition (Kobilarov, in at least Col. 3 Ln. 1-5,  discloses to classify a behavior of the third-party object according to the motion style (e.g., aggressive, normal, passive, etc.). For example, if a third party object is observed to consistently travel above a speed limit for a region, the prediction system can increase a probability for a route or trajectory for that object. Kobilarov, in at least Fig. 4 [reproduced here for convenience] & Col. 25 Ln. 11-64, discloses the prediction module 402 includes an object classification module 406 that receives information regarding one or more dynamic objects to determine a classification of the particular object [i.e., classify the moving actor]. Kobilarov, in at least Col. 19 Ln. 31-36,  discloses object classifiers, to determine the presence (or absence of) objects in an environment, as well as object properties (e.g., size, shape, orientation, position, velocities, etc.).

As per claim 9, Kobilarov teaches the method of claim 8, accordingly, the rejection of claim 8 above is incorporated. Kobilarov further teaches wherein the planning of the trajectory includes:
determining a speed of the automated vehicle;
using the classification of the object in the first lane to determine a required clearance between a side of the object in the first lane and a side of the automated vehicle; and
planning the trajectory to maintain the required clearance between the object and the automated vehicle (Kobilarov, in at least Col. 8 Ln. 48-49, Col. 9 Ln. 53-58 & Col. 12 Ln. 40-45  discloses a velocity of the autonomous vehicle 122 can be optimized, wherein the data input module 110 processes data received from the one or more sensors to determine a position of the autonomous vehicle 122 at a particular time, an orientation of the autonomous vehicle 122 at a particular time, a velocity of the autonomous vehicle 122 at a particular time. Kobilarov, in at least Col. 3 Ln. 45-53, further discloses using temporal logic 45 formulas, such as Linear Temporal Logic (LTL), to verify whether the possible trajectories satisfy rules of the road, for example, and determining various costs and constraints associated with possible trajectories (e.g., longitudinal acceleration, lateral acceleration, power consumption, travel time, distance from obstacles or a centerline of a road, performance, comfort, etc.) to select a trajectory to optimize performance. Kobilarov, in at least Fig. 1 & Col. 10 Ln. 47-52, also discloses the policy(s) 128  include, but are not limited to, a minimum distance to maintain from other vehicles [i.e., required clearance], maximum acceleration rates, driving rules (e.g., stay within a lane, don't cross double yellow lines, etc.), and the like. Kobilarov, in at least Fig. 1 & Col. 29 Ln. 64-67, further discloses to determine that the second trajectory presents minimal interaction with the autonomous vehicle 604 (other than maintaining a safe distance between the autonomous vehicle 604 and the pedestrian 610 [implies required clearance]).

As per claim 10, Kobilarov teaches the method of claim 9, accordingly, the rejection of claim 9 above is incorporated. Kobilarov further teaches wherein the object in the first lane comprises one of:
a parked vehicle occupying at least a portion of the first lane;
a stationary object in the first lane; or
a stationary pedestrian in the first lane (Kobilarov, in at least Col. 3 Ln. 60-61, discloses static objects, e.g., buildings, obstacles, parked vehicles, etc. Kobilarov, in at least Fig. 6 & Col. 25 Ln. 11-64, discloses an object classified as a pedestrian).

As per claims 11-20, the claims are directed towards a control system that recites similar limitations performed by the method of claims 1-10. The cited portions of Kobilarov used in the rejection of claims 1-10 teach the same control system limitations of claims 11-20. Therefore, claims 11-20 are rejected under the same rationales used in the rejections of claims 1-10 as outlined above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Nishimura (PG Pub. No. US-20170021829-A1) discloses an in-vehicle control device wherein detection of an object around a vehicle is performed, and in a case where it is determined that there is a possibility that the vehicle may collide with the object, whether or not a collision can be avoided by braking control of the vehicle is determined, and in a case where it is determined that a collision cannot be avoided by the braking control, steering and braking control to avoid a collision by both steering of the vehicle and braking of the vehicle is performed. See at least Fig. 3 [reproduced here for convenience].

    PNG
    media_image3.png
    826
    588
    media_image3.png
    Greyscale

Nishimura’s Fig. 3

Katoh (Patent No. US-9896095-B2) discloses a host vehicle has a support ECU that controls an automatic steering for collision avoidance to intervene only in a case where the collision prediction speed is determined to be equal to or less than the collision prediction speed threshold and prohibits the intervention of the automatic steering in a case where the collision prediction speed is determined to exceed the collision prediction speed threshold. See at least Figures 2 and 3 [reproduced here for convenience], wherein the right side from the obstacle O in the traveling lane is set to an avoidance space SP, and the avoidance trajectory through this avoidance space SP is determined.

    PNG
    media_image4.png
    624
    222
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    608
    471
    media_image5.png
    Greyscale

Katoh’s Fig. 3

Yadmellat et al. (PG Pub. No. US-20200089245-A1) discloses a method and system for determining a trajectory within an operating space for an autonomous vehicle to implement a behavior decision, comprising: generating a set of candidate target end states for the behavior decision based on an estimated state of the vehicle; generating a set of candidate trajectories corresponding to the set of candidate target end states based on the estimated state of the vehicle; determining a suitability of each of the candidate target end states based on the estimated state of the vehicle; and selecting a trajectory to implement the behavior decision from the set of candidate trajectories based on the determined suitability of the candidate target end states. See at least Fig. 6 [reproduced here for convenience], which illustrates an example of a behavior decision to "keep lane -maneuver around obstacles" in the context of a car on a multi-lane roadway.

    PNG
    media_image6.png
    764
    595
    media_image6.png
    Greyscale

Yadmellat’s Fig. 6

Ishioka et al. (PG Pub. No. US-20190016338-A1) discloses a vehicle control device that includes: a recognition unit configured to recognize a position of a neighboring vehicle traveling around a host vehicle; a target position setting unit configured to set a target position for lane change to a lane of a lane change destination to which the host vehicle changes a lane; a lane changeability determining unit configured to determine that it is possible to change lane when one or both of a first condition in which the neighboring vehicle is not present in a forbidden area which is set on a lateral side of the host vehicle and on the lane of the lane change destination and a second condition in which a collision margin time between the host vehicle and the neighboring vehicle present before or after the target position is larger than a threshold are satisfied; and a control unit configured to cause the host vehicle to change lane to the lane of the lane change destination when the lane changeability determining unit determines that it is possible to change the lane. See at least Figures 5D and 6 [reproduced here for convenience], which illustrates when an obstacle OB such as a person or a stopped vehicle is present on a road on the side in front of the host vehicle M, the travel mode determining unit 110 determines an obstacle avoidance travel as the travel mode. In this case, the first trajectory generating unit 112 arranges the plurality of trajectory points K so as to travel while avoiding the obstacle OB to generate a trajectory.

    PNG
    media_image7.png
    737
    282
    media_image7.png
    Greyscale

Ishioka’s Fig. 6

Sugawara et al. (PG Pub. No. US-20090088925-A1) discloses a drive assist system includes detecting relative distances and speeds between a vehicles, calculating collision risks when changing a lane by the basis of the relative distances and speeds, judging whether the lane can be changed by the relative distances, speeds and the collision risks, deciding a target space for lane change by the relative distances and speeds when the lane cannot be changed, judging whether a lane changeable space is in the target space, setting a target speed for the vehicle go to a lane change waiting position when no space and to setting a target speed the vehicle enters a lane changeable position when there is the space, and controlling a speed of the vehicle reaches the target speed.

Berntorp et al. (PG Pub. No. US-20190389459-A1) discloses a control system of a vehicle for controlling motion of the vehicle traveling on a road shared with a set of moving objects, a collision detector to detect a collision of each region with at least one object at each time step of control in a time horizon when a trajectory of the object at the time step of control intersects a space defined by a longitudinal displacement of the vehicle at the time step of control and a range of values of the lateral displacement of the region to produce a data structure indicating a collision-free region at different time steps of control, a path planner determines a time sequence defining a collision free sequence of regions forming a union of regions in space and time connecting a region including an initial displacement with a region including a target displacement to produce a trajectory within the union connecting the initial displacement with the target displacement, and a controller controls the vehicle according to the trajectory.

Lin et al. (PG Pub. No. US-20220169281-A1) discloses a trajectory determination method for a vehicle, wherein a target vehicle trajectory is determined from among multiple candidate vehicle trajectories by considering, for each of the candidate vehicle trajectories, presence or absence of a front obstacle, presence or absence of a potentially colliding obstacle, and a condition related to lane change, so as to enhance driving safety of the vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.




/Tarek Elarabi/Examiner, Art Unit 3661